ELLISON, J.
Tbis action is based on a benefit certificate of insurance on tbe life of William T. Cline in tbe sum of two thousand dollars. On tbe death of Cline tbe plaintiff became bis widow and, as beneficiary, now seeks to enforce tbe certificate. She obtained judgment in tbe trial court.
It appears that Cline was injured on September 21st, 1901, and that be died of sncb injury on September 26th, thereafter. He bad taken out tbe certificate ten years before and bad not been prompt in bis payment of bis monthly dues during that time. These monthly dues were due and payable on or before tbe first day of tbe succeeding month. As usual with him, be defaulted bis August, 1901, dues and they were not paid on Sep*606ternber 21st, the day he received his injury. It seems that he was delinquent six times prior to 1900, and after that defaulted about every other month. After receiving his injury he tendered the dues which tender was refused.
The certificate was subject to, and was to be controlled by, the by-laws of the order. One of these provided that if a member failed to pay his dues on or before the first of the succeeding month he should stand suspended; and that during such suspension his certificate should be void. Another by-law provided that should a delinquent and suspended member personally appear before the clerk of the local camp and apply for reinstatement within three months of the date of his suspension and pay all arrearages he should be restored, if in good health. Plaintiff’s arrearages were always paid within the three months’ limit and he would he restored. It was further provided in this by-law that in lieu of personal appearance, he might make written application and statement of his health. There were other provisions in the by-laws disabling any officer of sovereign or local camp from waiving any of the conditions upon which the certificates were issued, or of the by-laws and constitution of the order.
The sole question in the case is whether defendant could and did waive the provisions in its by-laws to such extent that notwithstanding the deceased’s delinquency, his certificate was still in force at the time of his death. Looking at the certificate in connection with the by-laws and disconnected from any consideration of waiver, a delinquent member became, ipso facto, suspended upon his default with his dues, without any action of the order itself. Smith v. Woodmen of the World, 179 Mo. 119. But it has become the settled law of this State (in this respect differing from that of some others) that, the. order, or organization itself, may waive compliance with its laws. So therefore we now conclude that the provisions in such laws attempting to disable the organiza*607tion from waiving compliance therewith, are necessarily nugatory. It is furthermore the settled rulé with us that a course of conduct with a member such as we have set forth herein is sufficient to justify such member in believing that his insurance continues in force, notwithstanding his dilinquency, provided he seeks reinstatement within the limit period of three months. Cauveren v. Ancient Order of Pyramids, 98 Mo. App. 433; Courtney v. St. Louis Police Assn., 101 Mo. App. 261; Andre v. Modern Woodmen, 102 Mo. App. 377.
In Frame v. Sovereign Camp, 67 Mo. App. 127, we held that the by-laws there in evidence gave authority to the local camp clerk to reinstate the delinquent member. But it may be suggested that the provisions of the laws of the order for reinstatement were conditioned that the delinquent member should be in good health at the time of reinstatement; and that when one permitted himself to become delinquent, he took the chance or risk of his being in good health when he came to pay up arrearages and ask restoration to membership. We, however, believe it the better view — being, we think, more just— to hold that such line of conduct on the part of the order and the members, shows that each understands there is continuous insurance. Otherwise the situation would be that such member would be an insured member at all times except the time his beneficiary would need it, viz: at his death.
We have been cited to a sentence in the opinion of the Supreme Court in Smith v. Woodmen of the W°Hd, supra. The court, after having decided that the clerk of the local camp had not attempted to waive a law of the order in the action taken by him, but had acted in accordance with the law, added the folio wing: “This being true, it is unnecessary to cite authorities showing that the clerk, under the constitution and by-laws of defendant, was without power or authority to bind the company, or to waive any provision of its law by a course of conduct in accepting the payment of assess*608ments of delinquent members.” That statement, thus written, by Judge Burgess, does not sustain the position taken by defendant in citing it. The learned judge only says that the clerk of the local camp has not authority to waive a law of the order by a course of conduct in accepting payments from delinquent members. But he by no means says that if such course of conduct is ratified and confirmed by the order itself that it will not be binding upon the order. Such is the case here. In keeping with what was said by Judge Burgess in the Smith case, the Supreme Court said, in an opinion by Judge Valliant (McMahon v. Maccabees, 151 Mo. 522).
“A member of such society is presumed to know its laws, and the contract of insurance is to be construed as having been made under the limitations of those laws. But a member has a right to look to the general conduct of the society itself, in respect of the observance of its laws, particularly those relating to his own duties, and if the society by its conduct has induced him to fall into a habit of non-observance of some of its requirements it cannot without warning to him of a change of purpose, inflict the penalty of failure of strict observance. A member dealing with a subordinate officer of the society, knowing his duties to be prescribed by law, has no right to reply upon the act of that officer, if he should attempt to waive a requirement which under the law he has no right to waive.” And, continuing, the court further said: “But when he has dealings of that kind with such officer and those dealings are of such a nature that they must pass under the observation of those who have in charge the ultimate management of the company’s affairs to such an extent as to justly induce the member to believe that the practice is approved by the company itself, the company is estopped to take advantage of the situation.”
In selecting authority on the question involved herein we have endeavored to confine ourselves to cases involving organizations like the defendant; recognizing *609that there are points of distinction in the rules of law governing them and the general insurance companies.
Our conclusion is that the judgment should be affirmed.
All concur.